N-CSRS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07322 THE INTEGRITY FUNDS (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: June 30, 2016 Item 1. Report to Shareholders {Logo} THE INTEGRITY FUNDS Integrity Dividend Harvest Fund Integrity Energized Dividend Fund Integrity Growth & Income Fund Integrity High Income Fund Williston Basin/Mid-North America Stock Fund Semi-Annual Report June 30, 2016 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA INTEGRITY DIVIDEND HARVEST FUND DEAR SHAREHOLDERS: Enclosed is the report of the operations for the Integrity Dividend Harvest Fund (the “Dividend Harvest Fund” or “Fund”) for the six months ended June 30, 2016. The Fund’s portfolio and related financial statements are presented within for your review. Risk assets showed increased volatility in the first quarter following the Federal Reserve’s (“Fed”) decision to raise the Federal Funds Rate in December. Equities were likely hurt by the Fed’s anticipation of multiple rate hikes throughout the year followed by weak economic data points.
